United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1367
                                     ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Southern
                                      * District of Iowa.
Vincent O. Robinson, also known as    *
Vince O. Robinson,                    *       [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                            Submitted: August 17, 2001
                                Filed: August 22, 2001
                                    ___________

Before McMILLIAN, BEAM, and BYE, Circuit Judges.
                            ___________

PER CURIAM.

      Vincent O. Robinson pleaded guilty to a drug conspiracy offense in violation of
21 U.S.C. § 846. He did not file a direct appeal but brought various post-conviction
motions. Ultimately, the district court1 administratively closed his case and denied his
motions to set aside the closure. This appeal followed, in which the government has
moved to dismiss the appeal. As part of his plea agreement, Robinson waived his right
to “contest his conviction . . . or the sentence imposed [t]herein in any post-conviction

      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
proceedings.” Robinson does not challenge the voluntariness of his plea, and having
reviewed the record and plea transcript independently, we conclude that the waiver of
post-conviction proceedings was knowing and voluntary. See DeRoo v. United States,
223 F.3d 919, 923 (8th Cir. 2000).


      Accordingly, we dismiss Robinson’s appeal. See United States v. His Law, 85
F.3d 379, 379 (8th Cir.1996) (per curiam). The remaining pending motions are denied
except that we direct the clerk to seal the appellate record.


      A true copy.


             Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-